Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,297,350.
Claim 1, Instant Application 16/416,787
Claim 1, US Patent 10,297,350
A method of treating a person with diabetes by basal 
rate adjustment of insulin from a therapy delivery
device based on risk associated with a glucose state of 
the person with diabetes, the method comprising: 
A method of determining and administering a basal rate adjustment of insulin based on risk associated with a glucose state of a person with diabetes, the method comprising: 

determining, by at least one computing device, a
 current risk metric associated with a detected glucose 
state based on a target glucose state, the target 
glucose state being stored in memory accessible by 
the at least one computing device, the current risk 
metric indicating a risk of at least one of a 
hypoglycemic condition and a hyperglycemic condition 
of the person, wherein the detected glucose state 
includes a glucose level of the person and a rate of 
change of the glucose level, wherein a return path is 
determined based on a transition from the current 
glucose state to the target glucose state, the return 
path comprising at least one intermediate glucose 
value associated with a return to the target glucose 
state, wherein a cumulative hazard value of the return 
path is determined, the cumulative hazard value 
including a sum of the hazard values of the at least 
one glucose value on the return path, each hazard 
value being indicative of a hazard associated with the 
corresponding intermediate glucose value, wherein 
the current risk metric is determined based on a 
weighted average of cumulative hazard values of 
return paths generated from a glucose state 
distribution around the detected glucose state; 
identifying, by the at least one computing device, a 
reference glucose state and a reference risk metric 
associated with the reference glucose state; and 
calculating, by the at least one computing device, an 
adjustment to a basal rate of the therapy delivery 
device based on the current risk metric associated 
with the detected glucose state and the reference risk 
metric associated with the reference glucose level.


receiving, by at least one computing device, a signal representative of at least one glucose measurement; detecting, by the at least one computing device, a glucose state of the person based on the signal, the detected glucose state including a glucose level of the person and a rate of change of the glucose level; determining, by the at least one computing device, a current risk metric associated with the detected glucose state based on a target glucose state, the target glucose state being stored in memory accessible by the at least one computing device, the current risk metric indicating a risk of at least one of a hypoglycemic condition and a hyperglycemic condition of the person, wherein a return path is determined based on a transition from the current glucose state to the target glucose state, the return path comprising at least one intermediate glucose value associated with a return to the target glucose state, wherein a cumulative hazard value of the return path is determined, the cumulative hazard value including a sum of the hazard values of the at least one glucose value on the return path, each hazard value being indicative of a hazard associated with the corresponding intermediate glucose value, wherein the current risk metric is determined based on a weighted average of cumulative hazard values of return paths generated from a glucose state distribution around the detected glucose state; identifying, by the at least one computing device, a reference glucose state and a reference risk metric associated with the reference glucose state; 
transmitting a control signal to instruct the therapy delivery device to adjust the basal rate based on the calculated adjustment; and administering the adjusted basal rate to the person with diabetes.


Claims 1 of US Patent 10,297,350 teaches all elements of claim 1 from the 16/416,787. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims include “…a current risk metric associated with a detected glucose state based on a target glucose state, the target glucose state being stored in memory accessible by the at least one computing device, the current risk metric indicating a risk of at least one of a hypoglycemic condition and a hyperglycemic condition of the person, wherein the detected glucose state includes a glucose level of the person and a rate of change of the glucose level, wherein a return path is determined based on a transition from the current glucose state to the target glucose state, the return path comprising at least one intermediate glucose value associated with a return to the target glucose state, wherein a cumulative hazard value of the return path is determined, the cumulative hazard value including a sum of the hazard values of the at least one glucose value on the return path, each hazard value being indicative of a hazard associated with the corresponding intermediate glucose value, wherein the current risk metric is determined based on a weighted average of cumulative hazard values of return paths generated from a glucose state distribution around the detected glucose state; identifying, by the at least one computing device, a reference glucose state and a reference risk metric associated with the reference glucose state; the therapy delivery device based on the current risk metric associated with the detected glucose state and the reference risk metric associated with the reference glucose level.”
Claims 2-20 all have similar limitation and therefore are rejected would have been obvious in relation to claims 1-20 of 10,297,350.
Related prior art includes US 10,332,633 Duke that teaches determining a basal rate adjustment of insulin in a continuous glucose monitoring system of a person with diabetes is provided. (Figs. 1 and 2)

Conclusion 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 6:30- 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30- 3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
June 18, 2022